Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner has reviewed the Written Opinion from the parent PCT application and notes the grant of the corresponding European application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art does not show the limitations of “with a first switching element to connect the line in a first operating mode to a first digital transceiver and in a second operating mode to the analog signal source for the analog audio signal, with a second switching element to connect the line in the first operating mode to a second digital transceiver and in the second operating mode to the analog signal sink for the audio signal, wherein the line is operated in the first operating mode as a digital data bus to transmit data between the two digital transceivers and in the second operating mode as an analog signal line to transmit the analog audio signal from the analog signal source to the analog signal sink.”
With respect to independent claim 11, the prior art does not show the limitations of “the line is connectable in a second operating mode to the analog signal source and the analog signal sink for the analog audio signal, wherein the method comprises: 3operating the line in a first operating mode as a digital data bus for transmitting data and operating the line in a second operating mode as an analog signal line, switching the line to the second operating mode for transmitting the analog audio signal and transmitting the analog audio signal  from the analog signal source via the line to the analog signal sink.”
With respect to independent claim 16, the prior art does not show the limitations of “switching the line to the second operating mode for transmitting the analog audio signal and transmitting the analog audio signal from the analog signal source via the line to the analog signal sink, wherein the line is connected in the first operating mode to a first digital transceiver and to a second digital transceiver, wherein the line is supplied with power in the first operating mode at least from a normal airplane on-board power supply system, and the line, the analog signal source and the analog signal sink are supplied with power in the second operating mode at least from an emergency power supply system, and wherein the line is electrically connected to the analog signal source and/or to the analog signal sink in the second operating mode by means of an analog line path using a discrete switch as the first and/or second switching element, and the analog line path is electrically isolated in the first operating mode using the discrete switch.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN A. AUVE/Primary Examiner, Art Unit 2185